Citation Nr: 1510122	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-34 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for coronary artery disease prior to August 23, 2011, currently rated as 10 percent disabling.

2.  Entitlement to service connection for shin splints  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
April 2011 and September 2011 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The April 2011 rating decision granted service connection for coronary artery disease and assigned a 10 percent rating, effective August 31, 2010.  The September 2011 rating decision continued the 10 percent rating for coronary artery disease and denied service connection for shin splints.  In a November 2012 statement of the case, the RO increased the disability rating for coronary artery disease to 30 percent for the initial period from August 31, 2010 to August 23, 2011, and continued the 10 percent rating since August 23, 2011.     

In July 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 
  
During the Board hearing, the Veteran's representative clarified that the Veteran was not seeking entitlement to a total disability rating based on individual unemployability (TDIU).  See hearing transcript, p. 3.  As such, TDIU has not been raised as part of the increased rating claim for coronary artery disease, and will not be further addressed.  Also during the hearing, the Veteran testified that a 30 percent disability rating for his service-connected coronary artery disease for the period since August 23, 2011 would satisfy his appeal as to that issue.  Id. at 14.   


FINDINGS OF FACT

1.  Since August 23, 2011, the Veteran's service-connected coronary artery disease has not shown improvement and has been manifested by symptoms of daily fatigue and shortness of breath, with left ventricular ejection fractions greater than 50 percent and without any episode of acute congestive heart failure shown during any applicable one-year period.  

2.  The Veteran's shin splints onset in service and have continued to the present.  


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the criteria for a disability rating of 30 percent since August 23, 2011 for service-connected coronary artery disease have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.104, Diagnostic Code 7005 (2014).

2.  The criteria for service connection for shin splints have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran indicated at his July 2014 Board hearing that the grant of a 30 percent disability rating since August 23, 2011 for service-connected coronary artery disease would satisfy his appeal as to that issue.  Thus, the grant of such benefit in this decision constitutes a full grant, and no discussion of VA's duties to notify and assist is necessary in connection with this claim.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Additionally, as the Board grants service connection for shin splints, which also represents a full grant, no discussion of VA's duties to notify and assist is necessary regarding that issue.  

Increased Rating - Coronary Artery Disease

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  However, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's coronary artery disease has been evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7005 (arteriosclerotic heart disease (coronary artery disease)).  This Diagnostic Code provides for a 10 percent evaluation for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2). 

The evidence for consideration in this case includes VA outpatient treatment records, VA examination reports, private medical records, and lay evidence.

In August 2011, the Veteran was provided a VA heart examination.  Diagnostic testing conducted at that time did not reveal evidence of cardiac hypertrophy or cardiac dilatation, and an echocardiogram showed a left ventricular ejection fraction (LVEF) of 55 percent.  The examiner estimated that the Veteran's coronary artery disease was characterized by a workload of greater than 5 METs but not greater than 7 METs, consistent with activities such as walking one flight of stairs, mowing the lawn, and doing heavy yard work.  However, the examiner determined that the percentage of the METs level limitation that was due solely to the heart condition was zero, and he cited the non-cardiac medical condition of peripheral neuropathy that limited the Veteran's METs level.  He opined that the LVEF of 55 percent was the best available estimate of cardiac function.

In February 2013, the Veteran was provided another VA heart examination.  Diagnostic testing conducted at that time did not reveal evidence of cardiac hypertrophy or cardiac dilatation, and an echocardiogram showed a LVEF of 55 percent.  Based upon an interview with the Veteran, the examiner estimated that the Veteran's coronary artery disease was characterized by a workload of greater than 3 METs but not greater than 5 METs, consistent with activities such as light yard work, mowing the lawn, and brisk walking.  The examiner opined that the LVEF of 55 percent better represented the Veteran's cardiac status than his perceived limits to exercise, citing the Veteran's two knee replacements and his prior surgery to open his coronary arteries.  In an October 2013 addendum, the examiner stated that the Veteran was extremely obese, had knee replacements, and had back pain.  He reported that he was unable to provide an accurate METs estimate that subtracted the nonservice-connected conditions from the heart condition without resorting to mere speculation. 

In November 2012, the RO increased the disability rating for coronary artery disease to 30 percent for the initial period from August 31, 2010 to August 23, 2011 based upon a September 2010 echocardiogram that showed cardiac dilatation.  The RO continued the lower, 10 percent rating for the period since August 23, 2011.

The Veteran testified as his Board hearing that he experienced daily fatigue and shortness of breath, and that his symptoms had not improved at all between the period prior to August 2011 and the period since that time.  In addition, private medical records and VA treatment records do not show distinct improvement in the Veteran's heart condition since August 2011.  Both VA examiners stated that the METs estimate was an unreliable indicator of the Veteran's cardiac function because there were nonservice-connected medical conditions that affected the Veteran's cardiac limitations.  In Mittleider v. West, 11 Vet. App. 181, 182 (1998), the Court held that when it is not possible to separate the effects of a service-connected condition from nonservice-connected conditions, VA regulations requiring that reasonable doubt on any issue be resolved in the appellant's favor dictate that such signs and symptoms be attributed to the service-connected condition.  Nevertheless, the Board also notes the examiners' mutual determination that the LVEF value is the best estimate of the Veteran's cardiac function. 

The crux of this case turns on the fact that the medical evidence does not demonstrate any improvement in the Veteran's heart disability in August 2011 that would warrant a rating reduction from 30 percent to 10 percent.  Since such reduction in August 2011 would be arbitrary without any evidence of improvement in the condition, the Board finds that, when resolving all doubt in the Veteran's favor, a 30 percent rating is appropriate for the entire period on appeal.  

The next higher (i.e. 60 percent) rating under Diagnostic Code 7005 is not warranted because the Veteran's LVEF values did not fall below 55 percent during the appeal period.  The LVEF values of 55 percent are above the 30 to 50 percent ejection fraction contemplated by the criteria for a 60 percent disability rating.  Moreover, there was no evidence that the Veteran sustained any episode of acute congestive heart failure within any one-year period during the course of the appeal so as to warrant a 60 percent evaluation.  In any event, the Veteran testified during his Board hearing that a disability rating of 30 percent for the period since August 23, 2011 would satisfy his appeal.  As the Board's grant of a 30 percent schedular rating since August 23, 2011 for coronary artery disease thus represents a full grant of the benefit sought, no discussion of an extraschedular component is necessary.  

Service Connection - Shin Splints

The Veteran asserts that his shin splints began during his period of active service and have continued since that time.   

According to a June 1968 enlistment examination report, the Veteran's legs were evaluated as normal upon entrance into service.  The Veteran's service treatment records reflect two diagnoses of shin splints, in September 1968 and October 1968.

The Veteran was afforded a VA examination to address this condition in January 2012.  The examiner opined that it was more likely than not that the Veteran had a chronic condition of shin splints associated with his diagnosis of shin splints in service and consistent with the progress notes found in the service treatment records.  However, as a result of the Veteran's report of possibly experiencing similar symptoms prior to service, as reportedly stated during the examination, the examiner later concluded that he could not determine whether the shin splints started in service and continued at a low grade level for the next 40 years or started prior to service without resorting to speculation.  

The Veteran's report of potentially experiencing symptoms prior to service, as relayed by the examiner, is contradicted by all other evidence of record.  In any event, the Veteran's legs were evaluated as normal according to his June 1968 enlistment examination.  Therefore, he is presumed to be in sound condition upon entrance into service, and the evidence of record does not rebut this presumption.

In March 2012, a VA examiner declined to relate the Veteran's current disability to service; however, this was due to the fact that the examiner characterized the Veteran's current disability as compartment syndrome, and not shin splints.  The examiner also reasoned that the Veteran had been symptom-free for an intervening 40-year period.  However, elsewhere in the record, shin splints have been diagnosed as a current disability, and the March 2012 VA examiner did not address why those diagnoses should be discounted.  Moreover, the Veteran has expressly stated that he experienced shin splints continuously since service, and did not seek later treatment because doctors had repeatedly told him during service that nothing could be done about the condition.  Therefore, because the March 2012 VA examiner's opinion is based upon an inaccurate factual premise, it does not hold any probative value.  

In light of the documented shin splints in service, the Veteran's competent and credible testimony as to experiencing the same symptoms ever since service, and the January 2012 examiner's initial opinion that it was more likely than not that the Veteran had a chronic condition of shin splints associated with his diagnosis of shin splints in service, the Board finds that service connection for this condition is warranted.   
   

ORDER

Subject to the laws and regulations governing payment of monetary benefits, a disability rating of 30 percent for service-connected coronary artery disease since August 23, 2011 is granted.  

Service connection for shin splints is granted.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


